Citation Nr: 0709850	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  This case was 
remanded by the Board in September 2006 for additional 
development.

In June 2004, the veteran raised the issue of entitlement to 
service connection for migraine headaches.  This issue had 
not been developed for appellate review at the time of the 
September 2006 Board remand and at that time it was referred 
to the RO for appropriate disposition.  The Board notes that 
this issue still has not been developed by the RO and 
therefore it is once again referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  An unappealed September 1990 rating decision denied the 
veteran's claim of entitlement to service connection for 
tinnitus.

2.  Evidence associated with the claims file since the 
unappealed September 1990 rating decision is redundant and 
does not raise a reasonable possibility of substantiating the 
issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The evidence received since the September 1990 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for tinnitus is 


not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in August 2003 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a duty to notify defect may be cured by 
issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Additionally, a VA examination was provided to the 
veteran in connection with his claim.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained, 
and there is no indication that any pertinent evidence was 
not received.  See 38 U.S.C.A. § 5103A(b).  As the veteran 
has not identified any records that are not already in the 
claims file, the Board finds that there is no 


additional duty to assist prior to the submission of new and 
material evidence.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

An unappealed rating decision dated in September 1990 denied 
the veteran's claim of entitlement to service connection for 
tinnitus on the basis that there was no evidence of tinnitus 
in service and there was no evidence that that the veteran's 
tinnitus was related to his left ear hearing loss or to his 
military service.  The relevant evidence of record at the 
time of the September 1990 rating decision consisted of the 
veteran's service medical records, private medical treatment 
records dated in May 1986 and August 1986, VA medical 
treatment records dated in April 1986, April 1987, February 
1988, and February 1990, and the transcript of an August 1989 
hearing before the RO.
 
The veteran did not file a notice of disagreement after the 
September 1990 rating decision.  Therefore, the September 
1990 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In May 2003, a claim to reopen the issue of entitlement to 
service connection for tinnitus was received.  The relevant 
evidence of record received since the September 1990 rating 
decision includes VA medical treatment records dated in 


February 2001, May 2001, September 2001, August 2002, and 
September 2003, and private medical treatment records dated 
in December 1984, June 1986, and February 2005.

All of the evidence received since the September 1990 rating 
decision is "new" in that it was not of record at the time 
of the September 1990 rating decision.  However, the evidence 
either is redundant of the evidence of record at the time of 
the last prior final denial of the claim or does not presents 
reasonable possibility of substantiating the claim.  The VA 
medical treatment records dated in February 2001, May 2001, 
and September 2001, and the private medical treatment records 
dated in June 1986 diagnosed tinnitus but did not comment on 
the etiology of the disorder.  The August 2002 VA 
audiological examination report and the December 1984 private 
medical treatment report did not diagnose tinnitus.  The 
September 2003 VA audiological examination report stated that 
the veteran complained of tinnitus since 1965, 3 years after 
he was separated from military service.  Furthermore, this 
report did not provide a diagnosis of tinnitus or a medical 
opinion as to the etiology of the disorder.  Accordingly, 
these records do not raise a reasonable possibility of 
substantiating the veteran's claim.  The February 2005 
private medical report stated that the veteran reported 
having tinnitus since 1961 and had "noise exposure for 
years" in the Army.  However, the Board notes that an April 
1987 VA medical treatment report stated that the veteran 
complained of hearing loss and tinnitus since 1961, as well 
as noise exposure in the Army.  The April 1987 report was of 
record at the time of the September 1990 rating decision.  As 
such, the February 2005 private medical report is redundant 
of the evidence of record at the time of the last prior final 
denial of the claim.

Since the additional evidence received since the September 
1990 rating decision is redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of service connection for 
tinnitus.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for tinnitus is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


